Citation Nr: 0209594	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids from February 27, 1969 to October 27, 1996.

2.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids from October 28, 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2001, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In June 2002 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Prior to October 28, 1996, the veteran's hemorrhoidal 
disorder was not manifested by large or thrombotic tissue 
evidencing frequent recurrences.  

2.  From October 28, 1996, the veteran's hemorrhoidal 
disorder has not been productive of persistent bleeding with 
secondary anemia, or with fissures.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids from February 27, 1969 to October 27, 1996 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7336 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids from October 28, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran received treatment for thrombosed hemorrhoids in 
March 1968.  The November 1968 separation examination 
revealed a normal rectum and anus evaluation.  

The veteran filed a reopened claim of entitlement to 
increased compensation benefits for hemorrhoids on October 
28, 1996.

VA clinical records dated from September 1997 to June 2001 
show that the veteran complained of painful and sometimes 
bleeding hemorrhoids.  It was also noted that he had had 
surgery in the past and needed Docusate and suppositories.  

The veteran was accorded a VA rectum and anus examination in 
January 1999.  There was no evidence of fecal leak.  The 
rectum and anus were normal, there were no signs of anemia, 
there were no fissures present, and there was no colostomy.  
The hemorrhoids were present, particularly in the right 
posterior area of the anus where there was no evidence of 
thrombosis and no evidence of recent bleeding.  The diagnosis 
was external hemorrhoids with no other abnormality in the 
gastrointestinal tract.  

The veteran was accorded a VA rectum and anus examination in 
May 2002.  He had no external hemorrhoids that could be seen.  
He had mild internal hemorrhoids, grade I to II, and there 
were no masses that could be felt inside the anal canal.  The 
diagnosis was grade I to II internal hemorrhoids.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered. In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).


The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2001).  
See also 38 C.F.R. § 4.2 (2001).

External or internal hemorrhoids are rated as 0 percent when 
they are mild or moderate.  A 10 percent rating is assigned 
when they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent rating is assigned with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Moreover, the veteran has been 
afforded the benefit of contemporaneous medical examinations 
to ascertain the nature and extent of severity of his 
hemorrhoid disability.  There is no need for further 
examination as the most of record was conducted in May 2002.

Efforts to the extent possible to obtain documentation from 
the Social Security Administration and from a private 
physician were unsuccessful.  Efforts to reasonably complete 
the evidentiary record have been exhaustive.  Additional 
efforts to obtain evidence would similarly be unsuccessful.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim under the new law by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Increased Evaluation for Hemorrhoids

From February 27, 1969 to October 27, 1996

The veteran's hemorrhoids are evaluated under Diagnostic Code 
(Code) 7336. 38 C.F.R. § 4.114.  A noncompensable evaluation 
is assigned when hemorrhoids are mild or moderate.  When 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences, a 10 percent evaluation is in order.  A maximum 
schedular rating of 20 percent is warranted when there are 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

The Board is of the opinion that the criteria for an initial 
compensable evaluation for hemorrhoids from February 27, 1969 
to October 27, 1996 have not been met.  

The veteran's November 1968 separation examination revealed a 
normal anus and rectum evaluation.  

Although the veteran has reported post service treatment for 
hemorrhoids, there is no objective evidence of treatment of 
hemorrhoids for the time period in question.  Moreover, there 
is no evidence of record, which would support a compensable 
evaluation of 10 percent under Diagnostic Code 7336, as there 
is no evidence of large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue.

An initial compensable evaluation for this time period is not 
warranted as the November 1968 separation examination 
indicated no abnormalities of the anus and rectum.  Further 
there is no objective evidence of any post service treatment 
for hemorrhoids for the period in question.  As such, an 
initial compensable evaluation is not warranted from February 
27, 1969 to October 27, 1996 

As reported earlier, the veteran filed a claim for increased 
compensation for his hemorrhoid disability on October 28, 
1996.


From October 28, 1996

The Board is of the opinion that an evaluation in excess of 
10 percent for hemorrhoids is not warranted on and after 
October 28, 1996.  

The evidence shows that the veteran has grade I to II 
hemorrhoids that are not thrombotic.  There are no fissures.  
While the Board finds credible the veteran's statement that 
he has occasional bleeding with the hemorrhoids, the 
objective evidence does not show that the hemorrhoids have 
resulted in "persistent bleeding with secondary anemia."  



In the absence of medical evidence of persistent bleeding and 
anemia, or fissures, the veteran's symptomatology as a whole 
corresponds to a rating of not more than 10 percent on and 
after October 28, 1996.  38 C.F.R. § 4.7 (2001). 

As such, based on the evidence of record, the criteria for a 
20 percent evaluation under Diagnostic Code 7336 have not 
been met from October 28, 1996.  An evaluation in excess of 
10 percent from October 28, 1996 for hemorrhoids is therefore 
not supported by the evidence of record.

As the Board has denied the appellant's claims for increased 
compensation benefits for his hemorrhoids, the Board finds no 
basis for assignment of staged ratings other than what has 
already been determined by the RO for the subject periods of 
time in question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for hemorrhoids from February 
27, 1969 to October 27, 1996, and an evaluation in excess of 
10 percent from October 28, 1996.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reading such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation and obviously considered them; however, the RO did 
not grant an increased evaluation for hemorrhoids on this 
basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hemorrhoids.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids from February 27, 1969 to October 27, 1996 is 
denied.  


Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids from October 28, 1996 is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

